Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 12, and 15 are rejected under 35 USC 102(a)(1) over Poplett et al., U.S. 2008/0160983. 
On claim 9, Poplett cites:
An electronic device (figure 1, forwarder 108) comprising: 
a memory ([0020] 108 receives downloads from server 106 wherein [0021] device 108 functions, amongst other things, as a server); 
a security module configured to store data used for authentication with an external electronic device ([0027] The update forwarder 108 is responsible for updating one or more mobile devices 100. In step 206, one of those mobile devices 100 is authenticated to the update forwarder 108. The claimed “external device” is the mobile device 100); 
a communication module ([0020] 108 includes a wireless link, such as WiFi); and 
a processor, wherein the security module is configured to: 

establish a communication channel with the external electronic device that responds to the broadcast signal (see above); 
transmit a signal making a request for transmitting an application identifier (AID) list comprising one or more AIDS stored in the external electronic device ([0027-33] see the list of information that includes make and model of device 100, version of software, and the like); 
select at least one AID from among the AIDS included in the AID list transmitted by the external electronic device ([0034] appropriate updates); 
transmit, to the external electronic device, information indicating an applet corresponding to the selected AID and a signal requesting information related to the selected applet (see above); and 
after receiving the information related to the selected applet, perform authentication with the external electronic device using the information related to the applet ([0027] The update forwarder 108 is responsible for updating one or more mobile devices 100. In step 206, one of those mobile devices 100 is authenticated to the update forwarder 108).
On claim 12, Poplett cites: 
The electronic device of claim 9, wherein the security module is configured to select an AID corresponding to a manufacturer of the electronic device from among the 
On claim 15, Poplett cites: 
The electronic device of claim 9, wherein the information related to the applet comprises at least one of an address in which the applet is stored, the AID, a model identifier of the electronic device, data indicating whether or not to activate the applet, priority assigned to each applet, or application-specific data. [0029] make and model of the device. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being obvious over Poplett et al., U.S. 2008/0160983 in view of Sato et al, U.S. 2010/0017626. 
On claim 1, Popplett cites except as indicated:

a communication module (mobile device 100) configured to communicate with an external electronic device (figure 1 and [0019-26] update forwarder 108); and 
a security module configured to monitor a change in data related to applets for managing keys used for authentication of the external electronic device ([0027-35] determine the version of software on the mobile device 100), manage information related, to the applet, and store an applet identification (AID) list comprising one or more AIDs and the applets ([0028-33] information regarding a particular mobile device 100), wherein the security module is configured to: 
receive, from the external electronic device, a signal making a request for transmitting the AID list ([0027-33] 108 extracts current configuration information and status information from the mobile device 100) and information indicating an applet corresponding to the selected AID ([0027-35] software version); 
in response to reception of the request signal, transmit the AID list to the external electronic device through the communication module (see above); 
receive, from the external electronic device, a signal requesting information related to an applet associated with at least one AID selected from among the AIDs included in the AID list by the external electronic device ([0026] 108 “bulk updates” a list of mobile devices and selects particular mobile device 100s) for performing, by the external electronic device, authentication with the electronic device using the information related to the selected AID ([0025] device management server 106 through update forwarder 108 obtains a list of mobile devices 100 which require 
transmit the information related to the applet corresponding to the selected AID to the external electronic device ([0027-33] above). 
Regarding the excepted:
a security module configured to monitor a change in data related to applets for managing keys used for authentication of the external electronic device, Poplett discloses an embodiment in which a mobile device 100 communicates with an update forwarder 108. 108, upon authenticating itself with device 100, transmits update software to device 100. Device 100 includes information listed in [0027-33]. However, Poplett does not discloses the excepted “a change in data related to applets for managing keys used for authentication of the external electronic device.”
In the similar art of authentication methods and devices, Sato, [0021], discloses an embodiment wherein key management information is updated. 
It would have been obvious at the time the claimed invention was filed to include into Poplett’s software updating feature using the key updating feature of Sato such that the claimed invention is realized. Sato discloses a known practice of updating authentication material and one of ordinary skill in the art would have substituted this feature into Poplett and the results of including this known practice into a software updating feature would have realized an embodiment meeting the claim limitations.  
Regarding the excepted:
“for performing, by the external electronic device, authentication with the electronic device using the information related to the selected AID,” Poplett 
Clearly, there is an authentication feature happening between updater 108 and server 106 instead of updater 108 and mobile device 100. Update 108 is suggested to already possess the security requirements between itself and the listed mobile devices 100 under its charge. Thus, updater 108 takes the place of the listed mobile devices 100 when authenticating itself to server 106. One of ordinary skill in the art, apprised of Poplett’s embodiment, would have bypassed the updater 108 to allow server 106 to authenticate itself with device 100 such to realize an embodiment meeting the claimed invention. Unless there is a requirement for an exclusive relationship between the claimed external electronic device and mobile device which provides something new and unexpected and the reference otherwise functionally carries out the claimed invention, making an integrated version of what is presented in the known art wouldn’t be considered patentable subject matter.    MPEP 2144.04, “Making Integral.” 
On claim 2, Poplett cites: 

On claim 4, Poplett cites: 
The electronic device of claim 1, wherein the AID list is sorted based on the priority assigned to each of the applets. [0034] discloses the update forwarder 108 using information gleaned in [0027-33] to determine updates that are appropriate to a particular mobile device 100. Furthermore, devices 100 provide information to updated 108 on the version of software contained in the device 100. Thus, priority of updating will occur to those devices that are identified as having the specific firmware and processor for the update as well as those mobile device not having updated applications.  
On claim 5, Poplett cites: 
The electronic device of claim 1, wherein the security module father comprises: a CRS configured to manage data stored in the security module; and a proximity vehicle key system environment (PVKSE) configured to monitor a change in data related to the applet and manage information related to the applet, wherein the CRS, in response to a signal making a request for changing configuration of the applet, changes configuration of at least one applet and transmits a signal indicating the change in the data to the PVKSE, and wherein the PVKSE, in response to reception of the signal indicating the change in the data, changes the data related to the applet. See the rejection of claim 1 
In this analysis, the claimed “PVKSE” is not given patentable weight as the invention is reviewed along the lines application data being handled between two electronic devices not involving any automotive applications.  
On claim 6, Poplett and Sato discloses:
The electronic device of claim 5, wherein the PVKSE and the CRS are configured to be stored in an issued security domain of the security module, and wherein the applet is configured to be stored in a supplementary security domain thereof. See the rejection of claim 1, wherein the cited updates for the respective applications and authentication information is performed in the memories of each embodiment. Per Poplett, the memory described in [0032] for mobile device 100, and per Sato, [0011], memory card. 
On claim 8, Poplett cites: 
The electronic device of claim 5, wherein the PVKSE is configured to change the information related to the applet if a change in the applet is detected. See the rejection of claim 1 regarding the updating device 100’s application. The cited software version disclosed in [0030] is changed in both the device 100 as well as device 108.  
Claims 7 is rejected under 35 U.S.C. 103 as being obvious over Poplett et al., U.S. 2008/0160983 in view of Sato et al, U.S. 2010/0017626 and Smith et al., U.S. 2016/0127351. 
On claim 7, Poplett cites except: 

In the similar art of authentication systems, Smith, [0020], discloses local secured memory in which encryption keys are stored is separate from memory 114.
It would have been obvious at the time the claimed invention was filed to modify the memory spaces disclosed in Poplett to be secured from one another in a manner disclosed in Smith. Smith discloses a known embodiment in which memory is kept separate and secured from one another (in the case of memory that includes authentication information). One of ordinary skill in the art would have included such a feature to ensure the secured integrity of the authentication portions of memory.  
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being obvious over Poplett et al., U.S. 2008/0160983 in view of Moreira da Mota, U.S. 2019/0066409 (hereinafter, “Mota”, citing provisional application 62/549,762 with a 24 August 2017 filing date). 
On claim 10, Poplett discloses except: 
The electronic device of claim 9, wherein the security module is configured to perform authentication, based on the priority assigned to the applet. 

In the similar art of vehicle to vehicle communications, Mota, [0183] discloses software updating of automated vehicle communications systems based on the their applications involving safety or emergency services. In short, this is interpreted to mean any mobile devices not assigned to emergency services does not receive any authentication (which leads to software updates) over those mobile devices belonging to emergency or safety services. 
It would have been obvious at the time the claimed invention was filed to modify Poplett’s mobile device updating embodiment using the features disclosed in Mota to realize an embodiment meeting the claimed invention. Mota discloses a known procedure in which mobile devices involved with emergency services are given priority over non-emergency services. One of ordinary skill in the art would have carried out this feature to allow emergency services to have updated (and thus improved communications) for emergency work.  
On claim 11, Poplett cites except:
The electronic device of claim 10, wherein the security module is configured to: perform authentication for the external electronic device using the information related to the applet; in response to identifying that the authentication has failed, select an AID having a lower priority than the AID on which the authentication has been performed; and request information related to an applet corresponding to the selected AID. 

However, neither discloses an event wherein if a higher priority mobile device has an authentication that has failed, a lower priority device is selected instead. However, it would have been obvious at the time the claimed invention was filed to include into Poplett and Mota the feature of updating a lesser priority device if a device slated to be updated before it has a failure to authenticate, communicate, and the like. 
One of ordinary skill in the art would have included such a feature as a matter of efficiency. Clearly, regardless if one device cannot be authenticated and therefore, updated, a list of devices, as disclosed in Poplett, is placed on a list for software updating. One of ordinary skill in the art would have included such a feature, based on the above rationale, with a likelihood of success.  
On claim 13, Poplett cites except:
The electronic device of claim 9, wherein the security module is configured to select an AID having the highest priority from AIDs corresponding to manufacturer of the electronic device, among the AIDs included in the AID list.
Poplett, [0033] discloses selecting updates particular to a mobile device that is appropriate to that mobile device’s processor type and firmware version. 

However, it would have been obvious at the time the claimed invention was filed wherein devices owned by emergency services meeting the characteristics disclosed in [0033] of Poplett are given higher priority than devices owned by emergency organizations not having the disclosed characteristics (processor and firmware type). As a matter of priority, one of ordinary skill in the art would update devices identified in Poplett and the results of the updating based on that criteria would have met the claimed invention. 
Claims 3 is rejected under 35 U.S.C. 103 as being obvious over Poplett et al., U.S. 2008/0160983 in view of Sato et al, U.S. 2010/0017626 and Tseng et al., U.S. 2013/0160141.
On claim 3, Poplett cites except:
The electronic device of claim 2, wherein the application-specific data comprises an available usage time of the external electronic device, geofencing limitation data of the external electronic device, or information indicating whether or not at least one of various functions that can be executed by the external electronic device is allowed.
Poplett, as previously disclosed, includes applications on a mobile device 100. Poplett doesn’t disclose the excepted claim limitation.
In the same art of mobile devices, Tseng, figures 4A, 4B, and [0039] discloses a feature wherein a plurality of users 420, 425, 430, and 435 use device 400. Tseng also disclosed in [0042] that when one of the listed users above logs into device 400, the 
It would have been obvious at the time the claimed invention was filed to modify Poplett’s mobile device using the features disclosed in Tseng such that the claimed invention is realized. Tseng discloses a known feature of not allowing one user to use another user’s applications on a communal multi-user device. One of ordinary skill in the art would have included such a feature to protect the privacy of others using the device.  
Claims 14 is rejected under 35 U.S.C. 103 as being obvious over Poplett et al., U.S. 2008/0160983 in view of Tseng et al., U.S. 2013/0160141.
On claim 14, Poplett cites except:
The electronic device of claim 9, wherein the AID list comprises at least one AID corresponding to the external electronic device and at least one AID corresponding to an external electronic device shared by other users.
Poplett, [0027], discloses updating applications to identified mobile devices 100. Poplett doesn’t disclose a mobile device which is shared by others. 
In the same art of mobile devices, Tseng, [0039] and figures 4A and 4B, discloses an embodiment in which multiple users 420, 425, 430, and 435 use device 400. Various applications used in mobile computing device 400 are disclosed in [0033-38] such as “Google Maps, JAVA, C, and the like. 
It would have been obvious at the time the claimed invention was filed to modify Poplett’s mobile device using the features disclosed in Tseng such that the claimed embodiment is realized. Tseng discloses a mobile device which is used by a plurality of 
One of ordinary skill in the art would have updated the applications disclosed in Tseng using the features disclosed in Poplett and the results of the implementation would have manifested itself in the claimed invention. 
Response to Amendments
The applicant’s arguments regarding the examiner’s 35 USC 112(f) analysis of claims 1, 5, 6, and 11-13 have been reviewed. Again, the applicant’s concerns are directed to MPEP 2173 as indicated in the analysis. Furthermore, the analysis is not a rejection. It is merely an Office requirement for an overt assertion of the existence of limitations found to be equivalent to the term “means for” and a determination if the language is functional language posing as structure or if the language is truly structure as supported in the specification.   
The applicant’s arguments with respect to the rejection of claim 1 regarding the amended claimed “for performing, by the external electronic device, authentication with the electronic device using the information related to the selected AID” have been carefully reviewed. Since the claim amendments significantly changed the scope and breadth of the claim, the examiner was required to assert a new consideration responsive to the amended claim making the applicant’s arguments moot. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683